Citation Nr: 1411936	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  04-16 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES


1.  Entitlement to service connection for a neck disability, to include as secondary to the service-connected osteoarthritis of the right hip. 

2.  Entitlement to service connection for a right shoulder disability, to include as secondary to the service-connected osteoarthritis of the right hip. 

3.  Entitlement to service connection for a bilateral hand disability, to include as secondary to the service-connected osteoarthritis of the right hip.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran had active service from June 1976 to December 1982 with 5 months of prior service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The action requested in the Board's previous Remands has now been substantially completed and the issues on appeal are now ready for final appellate consideration.

The record reveals evidence that raises the issue of entitlement to service connection for a bilateral elbow disorder.  As this issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.


FINDING OF FACT

The evidence of record is in equipoise as to whether the Veteran's current neck strain and osteoarthritis of the right shoulder and hands are related to active service.






CONCLUSION OF LAW

Neck strain and osteoarthritis of the right shoulder and hands were incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his neck strain and osteoarthritis of the right shoulder and hands resulted from the same fall in service in June 1976 for which he received service connection for a right hip disorder.  Alternatively, he claims that these disabilities are secondary to his service-connected right hip disability.

Service treatment records document treatment for a right hip injury in June 1976 two days earlier.  They do not reflect treatment to the neck, hands, or right shoulder on that occasion, but the Veteran asserts that these areas of his body were also injured in the same fall and service treatment records do document subsequent treatment to the shoulders, hands, and cervical spine.

April 2009 VA examination results were previously found insufficient by the Board to the extent the examiner found that "the Veteran's right shoulder condition was caused by or aggravated by [an] injury to his right shoulder in military service," without a supporting rationale.  In addition, the examination report failed to address whether the Veteran's bilateral hand or neck disabilities are related to his service-connected right hip disability.  The examiner did diagnose current neck strain and osteoarthritis of the right shoulder and hands.  These diagnoses are otherwise supported in the record.  

The Board also found opinions in an October 2009 addendum to be deficient to the extent they offered an inadequate explanation as to why the examiner was concluding that the right shoulder and neck disorders were not related to service, and the examiner's failure to provide an opinion as to whether any of the claimed disabilities were causally related to the Veteran's service-connected right hip disorder.  The addendum report also did not discuss the Veteran's claimed disability of the bilateral hands.

The Veteran was thereafter accorded additional VA examination in May 2010, at which time the examiner stated that it is "less likely than not that the Veteran's neck pain . . . and his bilateral hand conditions were not related to a disease or injury in the service; and it is less likely than not caused or aggravated by the Veteran's service-connected right hip disability."  While incorrectly phrased, the rationale provided in support of this conclusion suggested that the examiner was attempting to provide a negative nexus opinion.  Specifically, the examiner stated that, although the Veteran was treated for a neck strain during service, there were no residuals of this injury, and his separation examination was negative.  However, the examiner did not provide any supporting rationale for his conclusion that the Veteran's neck disability was not caused or aggravated by his service-connected right hip disability.  Additional opinions provided were similarly incomplete or deficient in some respect. 

Consequently, the Veteran was furnished with an additional VA examination in January 2011, at which time the Veteran's claims file was reviewed and the Veteran's statements relating neck, shoulder, and elbow injuries to the June 1976 in-service fall were squarely considered by the examiner.  The examiner pointed out that the Veteran gave a history of injuring not only his right hip in the fall but also his neck, right shoulder and elbows.  She also noted that his fall also affected the Veteran's hands both directly and in the form of peripheral neuropathy from the elbows.  She then opined that the Veteran's current neck strain, and right shoulder and bilateral hand osteoarthritis were related to active service.  While no specific rationale is stated, it is clear to the Board that the examiner relied on her review of the claims folder and statements of the Veteran as to the mechanics of his fall and the injuries he received at that time.  

In examining the only opinions that were supported by some form of rationale, the opinion of May 2010 and the most recent opinion of January 2011, the Board does not find the May 2010 opinion to be any more persuasive or probative than the opinion of January 2011.  Moreover, the Board finds it can reasonably be interpreted from the January 2011 examiner's statements and opinions that she felt the Veteran's statements regarding the injuries sustained in the fall to be plausible despite the fact that they were not mentioned at the same time he noted his injury to the right hip several days after the incident.  She also diagnosed diagnoses of neck strain and osteoarthritis of the right shoulder and hands, which is consistent with other diagnoses contained in the record.  Consequently, the Board will give the Veteran the benefit of the doubt, and conclude that service connection for neck strain, and osteoarthritis of the right shoulder and hands is warranted. 


ORDER

Service connection for neck strain is granted.

Service connection for right shoulder arthritis is granted.

Service connection for bilateral hand osteoarthritis is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


